ORDER
Carman, Chief Judge:
Upon consideration of the United States’ motion for Clarification and to Amend the Judgment, and upon the consent of Bethlehem Steel corporation andU.S. Steel Group, a unit of USX Corporation, and upon receiving no response from Pohang Iron & Steel Co., it is hereby
Ordered that the motion is granted, and it is further
Ordered that the judgment entered by the Court on April 4, 2001 is amended by striking from page 24 of Slip-Op. 01-38 the word “inher*628ent” from before the word “characteristics” and by changing the phrase “51% of the financial benefits” on page 24 of Slip-Op. 01-38 to “51% of the discounts.”